      Case 2:17-cv-02169-GGG-DMD Document 46 Filed 11/08/19 Page 1 of 5




                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA


ANGELA DOUGLAS LYLE, et al                      *       CIVIL ACTION
                                                        NO. 2:17-cv-02169-GGG-DMD
VERSUS                                          *

SATELLITE SHELTERS, INC.                        *       JUDGE: GREG GERARD GUIDRY

                                                *       MAGISTRATE: DANA DOUGLAS

*       *       *       *        *      *       *

       WITNESS AND EXHIBIT LIST BY ANGELA AND CHARLES LYLE

        NOW INTO COURT, through undersigned counsel, come plaintiffs, Angela

Douglas Lyle and Charles Lyle, and move the Court to file the list of witnesses who may

be called to testify at trial of this matter and exhibits they may introduce or use at trial.

                                      WITNESS LIST

    1. Angela Lyle, plaintiff

    2. Charles Lyle, plaintiff

    3. Douglas Arrington, plaintiff’s child;

    4. Miranda Arrington, plaintiff’s child;

    5. Colin Arrington, plaintiff’s child;

    6. Charles Lyle, plaintiff’s child;

    7. Darrell Thompson, manager of the Brock trailer

    8. Darrel Fusilier, safety manager of the Brock trailer

    9. Shane McDonald, employee of Brock

    10. Lonnie Dugas, employee of Brock

    11. Samuel Barze, employee of Brock
  Case 2:17-cv-02169-GGG-DMD Document 46 Filed 11/08/19 Page 2 of 5




12. Stanley Smith, employee of Brock

13. Steven Sogner, employee of Brock

14. Beverly Vidaure

15. Cedric Ford

16. Kellan Guarisco

17. Mark Scioneaux, Total Safety

18. Brett Heitzmann, EMSL Analytical

19. Craig Duplantis, employee of Satellite;

20. Sheryl Nicolay, employee of Satellite;

21. C. Eric Delatte, employee of Satellite;

22. Robin Tassin, employee of Satellite;

23. Patricia Lemoine, employee of Satellite;

24. Stratin Songy, employee of Satellite

25. Dr. Lesley Saketkoo, Angela Lyle’s treating physician/pulmonologist

26. Dr. Brandon Simon-Davis, Angela Lyle’s primary care physician;

27. Dr. Claude D’Antonio;

28. Dr. Richard Vanderbrook;

29. Dr. Richard Roberts;

30. Dr. Cressy-Brock;

31. Dr. Charles Dicorte;

32. Dr. J. Kyle Joyce;

33. Dr. Frank Voelker, III;

34. Dr. Rohan Samson;
  Case 2:17-cv-02169-GGG-DMD Document 46 Filed 11/08/19 Page 3 of 5




35. Dr. Elizabeth Crabtree;

36. Dr. Delmar Caldwell;

37. Dr. Kevin Cartwright

38. Dr. Sakeshi Saito

39. Bobette Laurendine, LCSW

40. Dr. Ayyala Ramesh

41. Dr. Richard Richoux

42. Dr. Gavin Gassen

43. Dr. Aaron Wolfson, expert in life care planning;

44. Shael Wolfson, expert economist

45. Any physician who has read or interpreted any diagnostic studies of the claimant,
    Angela Lyle.

Plaintiffs reserve the right to amend this witness list as discovery is ongoing.


                                  EXHIBIT LIST

1. Correspondence from Angela Lyle to employer relating to mold in the trailer;

2. Correspondence between Brock Services and Satellite Shelters regarding mold in

   the trailer;

3. All documentation relating to mold in the trailer where Angela Lyle worked;

4. Report from EMSL Analytics, Inc.

5. Photos from Angela Lyle;

6. Dr. Lesley Saketkoo affidavit;

7. Sarcoidosis research cited by Dr. Lesley Saketkoo;

8. Dr. Aaron Wolfson report/life care plan;
  Case 2:17-cv-02169-GGG-DMD Document 46 Filed 11/08/19 Page 4 of 5




9. Dr. Shael Wolfson report/economic life care plan;

10. Medical records from St. Tammany Parish Hospital;

11. Medical records from Dr. Lesley Saketkoo;

12. Medical records from Dr. Kevin Cartwright;

13. Medical records from Dr. Elizabeth Crabtree;

14. Medical records from Dr. Ayyala Ramesh;

15. Medical records from Dr. Delmar Caldwell;

16. Medical records from Dr. Brandon Simon-Davis;

17. Medical records from Dr. Frank Voelker;

18. Medical records from Dr. Richard Richoux;

19. Records from Bobbette Laurendine, LCSW;

20. Medical records from providers listed above;

21. Medical bills from providers listed above;

22. Social Security records of Angela Lyle

23. Deposition testimony of Angela Lyle;

24. Deposition testimony of Charles Lyle;

25. Deposition testimony of Dr. Lesley Saketkoo;

26. Deposition testimony of Dr. Aaron Wolfson;

27. Deposition testimony of Darrell Thompson;

28. Any other deposition taken of any witness and/or expert in this matter

   Plaintiffs reserve the right to amend this exhibit list as discovery is ongoing.
      Case 2:17-cv-02169-GGG-DMD Document 46 Filed 11/08/19 Page 5 of 5




                                             Respectfully submitted,

                                             GAUDRY, RANSON,
                                             HIGGINS & GREMILLION, L.LC.

                                             /s/ Wade A. Langlois, III

                                             WADE A. LANGLOIS (#17681)
                                             BRITTANY A. COOPER (#36420)
                                             401 Whitney Avenue, Suite 500
                                             Gretna, LA 70056
                                             Telephone: (504) 362-2466
                                             Facsimile: (504) 362-5938
                                             E-mail: Wlanglois@grhg.net
                                             E-mail: bcooper@grhg.net
                                             Counsel for Petitioners


                                CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of November, 2019, the foregoing pleading was filed
electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent
to all counsel of record by operation of the court’s electronic filing system.

                                                            /s/ Wade A. Langlois, III

                                                        Wade A. Langlois, III
